EXHIBIT 10.1
CVB FINANCIAL CORP.
DISCRETIONARY PERFORMANCE COMPENSATION PLAN SUMMARY
2010
The CVB Financial Corp. Performance Compensation Plan is an objective driven
incentive plan based on quantitative measures of performance. It is intended to
recognize successful performance by the participants in the plan. Awards are
most strongly influenced by return on average equity, since it is our primary
criterion for results. This will be complemented by specific objectives in other
areas of performance, which are most directly influenced by the individual plan
participants. This performance compensation plan is discretionary and the
Compensation Committee of the Board (“the Committee”) reserves the right to
adjust or modify the plan as they consider appropriate.
Performance awards are governed primarily by return on average equity. Minimum,
target and maximum performance compensation awards will be based on the level of
success achieved during the year as outlined in the Financial Plan for 2010 on
Page 2.
The performance compensation awards will be presented by February 28, 2011. An
associate must be actively employed by the Company when the award checks are
issued in order to receive the award. All awards will be approved by the
Committee, and the Committee retains the right to adjust or revoke the plan at
any time during the year The Committee reserves the right to 1) grant bonuses
where bonuses have not been earned under the guidelines of this plan and/or 2)
adjust bonus allocations either upward or downward based on their judgment of an
individual’s overall contribution to the Company for the year.
SENIOR LEADERSHIP COMMITTEE PERFORMANCE COMPENSATION PLAN
Senior Leadership Committee performance compensation will be based on the return
on average equity for the Company and on their individual performance
categories. The related weights or values assigned to return on equity and the
individual performance categories will depend on the position and
responsibilities of the executive. Performance levels and the respective awards
are outlined in the 2010 Individual Performance Compensation Plan.
For our President and Chief Executive Officer and each of our executive officers
(other than the executive in charge of our trust department), performance
compensation will be based on the following individual categories:
Return on Average Equity
Earnings Growth
Demand Deposits
Total Deposits including Repos
Business Loans

 

 



--------------------------------------------------------------------------------



 



Total Loans
Fee Income
Non-Interest Income
The members of this group are currently: Messrs. Myers, Biebrich, Dowd,
Hollander and Mr. Harvey. The total compensation which may be earned by
Mr. Myers is between 75% and 150% of his base salary. The total performance
compensation which may be earned by each of Messrs. Biebrich, Dowd, Hollander
and Harvey is between 25% and 75%.
For Christopher A. Walters, Executive Vice President — CitizensTrust,
performance compensation will be based on the following individual categories:
Return on Average Equity
Wealth Management Fees
Investment Services Fees
Net Earnings of CitizensTrust
Managed Assets
The total performance compensation which may be earned by Mr. Walters is between
25% and 75%.

 

 